            Case 5:18-cr-00227-SLP Document 106 Filed 03/25/19 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE

                       WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                       )
                                                )
                      Plaintift                  )
                                                 )
               -vs-                              )     No. CR-18-227-SLP
                                                 )
JOSEPH MALDONADO-PASSAGE,                        )
  a/k/a Joseph Allen Maldonado,                  )
  a/k/a Joseph Allen Schreibvogel,               )
  alWa "Joe Exotic,"                             )
                                                 )
                      Defendant.                 )


                                    STIPULATIONS

      The Defendant Joseph Maldonado-Passage, his counsel William Earley and Kyle

Wackenheim, and the United States, by and through Assistant U.S. Attorneys Amanda

Green and Charles Brown, stipulate as proven the following facts:

       l.      On or about October 30,2018, the National Fish and Wildlife Forensics

Laboratory received five animal skulls that had been excavated from the property of the

Greater Wynnewood Exotic Animal Park, located in Wynnewood, Oklahoma. Teeth from

each of the five animal skulls were subj ected to DNA testing. The results showed that all

five animals were tigers (Panthera tigris).

       2.      The Forensic Analytical Crime Lab received metal and plastic fragments that

had been removed from the five animal skulls. The fragments were examined by a forensic
              Case 5:18-cr-00227-SLP Document 106 Filed 03/25/19 Page 2 of 2




scientist with a specialty in ballistics. The forensic scientist determined that the metal and

plastic fragments were consistent with ammunition fired from a .410 shotgun.



            The   jury may take these facts as if they were proven by the United States at trial.



AGREED To AND ACCEPTED ttis                   $\uy      of March, 2019.

 /^

      ./)
AMANDAGREEN
                                                              kfr
                                                        WILLIAM     P.         Y
Assistant U.S. Attomey                                  Attorney for Defendant




                                                        JOSEP     MALDONADO.PASSAGE
                                                        De




                                                    2
